Citation Nr: 1705508	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  05-00 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher than 30 percent initial rating for acquired psychiatric disorders including posttraumatic stress disorder (PTSD) for the period from June 29, 1981, to November 2, 2003.

2.  Entitlement to service connection for basal cell carcinoma, left nasal root.

3.  Entitlement to service connection for malignant neoplasm of the anal canal.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1971, and his service included a tour of duty in Vietnam.  His military occupational specialty was a light weapons infantryman and his decorations include the Combat Infantryman Badge.

This matter originates from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In this decision the RO granted service connection for PTSD effective May 16, 2001, and assigned a 10 percent rating.  In a subsequent rating decision in December 2004, the RO granted a 30 percent rating also effective May 16, 2001.  In April 2008, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of that hearing has been associated with the claims file.

In February 2009, the Board issued a decision denying the Veteran's claim for an effective date earlier than May 16, 2001, for the grant of service connection for PTSD and denying his claim for a rating in excess of 30 percent for his PTSD from May 16, 2001, to November 3, 2003.  The Veteran appealed the February 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court). As to the earlier effective date claim, in a March 2011 Memorandum Decision, the Court specifically reversed the Board's finding that a May 1981 rating decision that denied service connection for PTSD became final, and set aside the Board's February 9, 2009, decision, with respect to its rating determinations for the period between June 29, 1981 and November 2, 2003.  It thereafter remanded the case to the Board for further proceedings consistent with the opinion.  

In November 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  Namely, to make reasonable efforts to obtain any outstanding medical records from 1981 to 2003, to provide the Veteran with notice of all pertinent rating criteria for the period from 1981 to 2003, and to afford him a VA examination.  There has been substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thereafter, in March 2013, the RO granted an earlier effective date of June 29, 1981, for the grant of service connection for acquired psychiatric disorders to include PTSD, and assigned a 30 percent rating effective June 29, 1981.  The RO's grant of an effective date of June 29, 1981, for the grant of service connection for acquired psychiatric disorders including PTSD is considered a full grant of the benefits sought with respect to the earlier effective date claim and is therefore no longer on appeal.  See AB v. Brown, 6 Vet App 35 (1993).

In July 2016, the undersigned granted the Veteran's representative's June 2016 motion for a 90 day extension of time to submit additional evidence.  Thereafter, in October 2016, additional evidence was submitted to the Board along with a written request waiving review of the additional evidence by the AOJ in the first instance.  38 C.F.R. § 20.1304(c).

Also, in June 2013 the Veteran's representative filed a NOD on behalf of the Veteran to the AOJ's proposed finding in March 2013 of incompentency.  However, as the proposed finding is not a final decision, it is not an appealable action.  Later in June 2013, the AOJ effectuated the March 2013 proposed finding by determining that the Veteran was not competent to handle disbursement of monetary benefits.  This is an appealable action which the AOJ informed the Veteran and his representative of in July 2013.  As neither the Veteran nor his representative initiated an appeal of this determination within the appeal period, the Board does not have jurisdiction of the issue and the issue will not be further addressed.  

The issues of entitlement to service connection for basal cell carcinoma, left nasal root and for malignant neoplasm of the anal canal are REMANDED to the Regional Office/Appeals Management Office, and are addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  For the period from June 29, 1981, to February 2, 1988, the Veteran's acquired psychiatric disorders including PTSD were not manifested by severe industrial impairment. 

2.  For the period from February 3, 1988, to November 2, 2003, the Veteran's acquired psychiatric disorders including PTSD were productive of considerable industrial impairment, but not productive of severe or pronounced industrial impairment. 

3.  For the period from November 7, 1996, to November 2, 2003, the Veteran's acquired psychiatric disorders including PTSD were not productive of deficiencies in most areas.

4.  The Veteran's acquired psychiatric disorders including PTSD were not at any point from June 29, 1981, to November 2, 2003, productive of a demonstrable inability to obtain or retain employment; nor were they productive of total occupational and social impairment at any point from November 7, 1996, to November 2, 2003.


CONCLUSIONS OF LAW

1.  For the period from June 29, 1981, to February 3, 1988, the criteria for the assignment of a higher than 30 percent rating for service-connected acquired psychiatric disorders including PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1987).

2.  For the period from February 3, 1988, to November 2, 2003, the criteria for the assignment of a disability rating of 50 percent, but no higher, for service-connected acquired psychiatric disorders including PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1987, 1988, 2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Regarding notice, the issue being decided in this appeal arises from the Agency of Original Jurisdiction's (AOJ's) initial grant of service connection for acquired psychiatric disorders including PTSD and thus is a downstream issue from that of service connection.  Accordingly, another VCAA notice is not required.  VAOPGCPREC 8-2003.

As for assistance, the Board finds that all evidence necessary for equitable resolution of the issues being decided herein has been obtained.  The Veteran's service treatment records, post service treatment records and Social Security Administration (SSA) records have been obtained.  He has been afforded VA examinations the reports of which are deemed adequate for rating purposes.  In this regard, the examiners considered the Veteran's VA and civilian medical records in addition to his subjective complaints and they provided examination findings adequate to evaluate the Veteran's disabilities under the appropriate rating criteria of VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the Veteran was afforded the opportunity to attend a Board hearing which he attended in April 2008.  During the hearing the undersigned explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103 (c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim being decided below is thus ready to be considered on the merits.

II.  Analysis

Facts

In June 1981, the Veteran was seen at a VA outpatient facility where he complained of having trouble calming his nerves.  He also complained of sleep problems.  He said that that he is able to fall asleep without difficulty, but that he wakes up a few hours later and has trouble falling back asleep.  He reported that he has worked as a mail carrier for the past five years and that he "gets along" at work.  He added that he does not particularly like his job, but he enjoys a small part-time business that he has.  He described getting along "ok" with his wife.  He admitted that he gets depressed "for no reason" and that this lasts for about three days.  Findings revealed that the Veteran was alert and friendly and oriented times three.  His appetite and mood were unremarkable and he did not exhibit psychotic symptoms.  He was diagnosed as having questionable insomnia.  

At a VA examination in October 1981, the Veteran reported that he tends to feel tired after work and prefers to be left alone.  He also reported feeling depressed at times and he expressed his feeling that he thought that he drank too much.  He further noted that he used to be the "easy going sort", but can now "fly off the handle".  He added that over the past two to three years he felt physically sick a lot without knowing why other than he had had an ulcer.  He said he slept with a gun near his head.  He described his marriage of 10 years as being "fairly good" with its ups and downs, and reported that he has one child.  On examination the Veteran was alert and cooperative and showed some spontaneity as well as some rigidity.  His answers were relevant and coherent and he was able to organize and express his thoughts.  He showed tension and increased irritability in his thought content and a lowered stress intolerance.  He had a sleep disturbance with an occasional disturbing dream, but this was noted to not be the typical combat nightmare.  The examiner reported that the Veteran's picture was compatible with a diagnosis of mild, generalized anxiety disorder.  He added the Veteran's incapacity was mild for psychiatric reasons.  

Private treatment records from Heidi Harvey, M.D., contain the Veteran's report in 1998 of experiencing shortness of breath, dizziness, chest discomfort, feeling cold and having headaches.  He also said that he tosses and turns at night and worries about being out of work for two weeks.  He explained that he works as a contractor.  He was assessed as having depression and sleep deprivation and was prescribed Zoloft, 50 milligrams (mg).   

A September 2001 psychiatric evaluation report from M. R. Schack, M.D., shows that the Veteran was currently on his third marriage and was employed as a contractor doing repair work on mobile homes.  Dr. Schack relayed the Veteran's report of being depressed and of not sleeping well.  He diagnosed the Veteran as having major depression, recurrent.  He assigned the Veteran a global assessment of functionating (GAF) score of 55(70).  He prescribed a trial of Remeron and advised the Veteran to return in two weeks.  Progress notes approximately two weeks later show that the Veteran was doing well.  The next progress note is dated in October 2001 and shows that the Veteran was sleeping very well, but had been depressed that week.  According to this note Dr. Schack increased the Veteran's dosage of Remeron.  A November 2001 medical entry shows that the Veteran's prescription was working.  He was seen again in January 2002 at which time he reported that he was not sleeping well.  He was advised to continue taking Remeron.  In addition, Trazadone, 100 mgs, was added.  These entries show that the Veteran was last seen in February 2002 and that he failed to report to a scheduled appointment in May 2002.  

A VA nursing note in August 2002 shows that the Veteran had not been seen in five or six years.  It also shows that he presented to the facility for chronic issues and for medication and that he requested a PTSD consultation.

The Veteran reported at a September 2002 VA initial assessment evaluation that he had been under the care of a private physician but that he wanted to establish care with the VA.  He reported that he had PTSD and depression.  He gave a history of more than 30 years of symptoms of lack of sleep, feeling moody, getting angry, getting upset, depressed mood, decreased appetite, poor sleep, inability to sleep through night, increased worry, and increased anxiousness.  He said that his anxiousness had been reduced, but he still felt worrisome.  He was noted to be stable on Remeron, 45 mg per night, for more than a year.  He was also noted to be on Trazodone, 100 mg, which was no longer helping with his sleep.  He was diagnosed as having PTSD and major depressive disorder and was assigned a GAF score of 75.

A December 2002 VA mental health outpatient record shows that the Veteran was stable on Remeron, but complained of middle insomnia.  On examination he was well dressed, well groomed, alert, and oriented times four.  His speech was normal in tone, volume, and speed.  He was pleasant and cooperative and his mood was "worried."  His thought process was logical, goal directed, and coherent, and was negative for audiovisual hallucination and suicidal/homicidal ideation.  He had good judgment and insight.  

The Veteran was noted at a VA mental health outpatient clinic visit in February 2003 to have a long-standing history of PTSD and major depressive disorder and was stable on Remeron 45 mg and trazodone 100 mg.  He complained of middle insomnia.  The record notes that he continued to use alcohol, but much less than the previous time.  The Veteran reported that he had a good response to medicine and said he could definitely tell the difference if he was off of his medication.  He said he was not sleeping well and slept one hour before tossing and turning all night.  On examination he was well dressed, well groomed, alert, awake, oriented times four.  His speech was normal in tone, volume, and speed.  He was pleasant and cooperative and had a "fair" mood.  His thought process was logical, goal directed, and coherent.  He had no audiovisual hallucinations and no suicidal/homicidal ideation.  He had good judgment and insight.  

An April 2003 VA mental health clinic follow up record contains the Veteran's report that he was doing much better, although he had a lot on his mind.  He said he had been sleeping better and felt like his medication was the best combination for him.  He did report experiencing some anxious feeling when coming too close to machinery at times.  He said these feelings occurred approximately every two to three weeks and lasted for a few seconds.  Findings at that visit and in June 2003 were essentially identical to the findings in February 2003.  

The Veteran reported at a VA PTSD examination in October 2003 that he slept better since being on medication.  He also remarked that he was married to his third wife and had one son, but he did not know if he had any grandchildren.  He was pleasant on examination, cooperative, and oriented times three.  He had normal speech and affect.  His mood was mildly down.  He had no psychosis, delusions or hallucinations.  He was diagnosed as having alcohol dependency, anxiety, mild, and depression, NOS, maybe secondary to alcohol.    

A November 2003 VA mental health attending note reflects the Veteran's report that he was still experiencing irritability and depression, but was feeling better after getting a full night's sleep.  Findings revealed that he was mildly depressed and his affect was appropriate to his mood.  He was not suicidal.  

The Veteran's representative relayed the Veteran's report in March 2005 that his PTSD affected full time employment from the date of discharge from military service to the present.  He said that the Veteran had had in excess of 20 to 25 jobs from 1971 to the date of last full-time work in 1992.  He said in 1993 he became self-employed which was not full-time work, but contract work with home manufacturer performing warranty work.  He also said that there were numerous times during the years from 1971 to 1992 that the Veteran had been unemployed while in between jobs, sometimes lasting several months to a year at a time.

SSA records contain the Veteran's report that he had been a self-employed worker from June 1993 until he stopped working in July 2002.  These records include a February 2006 SSA determination that the Veteran was medically disabled as of November 2003 due to depressive disorder, panic attacks and PTSD.

The Veteran testified at a Board hearing in April 2008 that he had to stop working in 2001 due to his PTSD and depression and he first sought medical attention for his PTSD in 2001.  He said that for the period from 1981 to 2001 he did not like being around other people and had a low stress level.  He explained that he had anger and irritability issues, panic attacks, and sleep problems.  He said that these symptoms did not change during the period despite medication and counseling, but that his sleep had recently improved due to medication.   

In May 2008, the RO received a report from private psychologist D.O. Brady, Ph.D., who was asked to review the Veteran's records at his representative's request.  In his report Dr. Brady outlined the Veteran's pertinet medical history and noted that the Veteran had been assigned a GAF score of 55 by Dr. Schack in 2001.  He also noted that Dr. Schack had prescribed Remeron increasing it to 30 mg from 50 mg.  He noted that the GAF score itself was significant in that it reflected moderate symptoms such as panic attacks and moderate difficulty in social, occupational or educational functioning.  He went on to reiterate that the Veteran's GAF score of 55 reflects "moderate symptoms that impair or effect social occupational and educational functioning."  He added that he did not have the records from the inpatient treatment center at Little Rock to review, but was certain that the Veteran had a score much lower than that as they do not tend to accept patients for inpatient treatment unless they are at the severe level of functioning necessitating the intensive six-week treatment program.  In this regard, Dr. Schack stated in his May 2008 report that the Veteran's inpatient stay was in April 2004.  This period falls outside the time period being considered in this appeal.  

In written argument in October 2011, the Veteran's representative asserted that, "without a doubt", the Veteran was entitled to a 100 percent rating for the period from 1981 to 2001.  She said he was "demonstrably unable to obtain or retain employment" for that period and enclosed his work history which shows some years of no work and some with minimal earnings.    

In May 2013, the RO received another report from Dr. Brady who said that the Veteran's PTSD diagnosis dates back to 1981 despite an initial diagnosis of generalized anxiety disorder.  He said that the Veteran had "severe PTSD beginning before, but initially diagnosed in 1981 as GAD."  He added that this condition had progressed from 1981 to the present and was totally disabling.

Pertinent Rating Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation period for the Veteran's PTSD goes back to the effective date of the grant for service connection for this disability, on June 29, 1981.  Twice during the timeframe of this appeal, effective February 3, 1988, and then again effective November 7, 1996, VA has revised the criteria for diagnosing and evaluating mental disorders.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the Veteran may be entitled to resolution of his claim under the criteria that are to his advantage.  The old rating criteria may be applied throughout the period of the appeal, if they are more favorable to him.  The new rating criteria, however, may be applied only prospectively from the effective date of the change forward, unless the regulatory change specifically permits retroactive application.  38 U.S.C.A. § 5110 (g); VAOPGCPREC 7-03; VAOPGCPREC 3-00; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Here, the Board notes that 38 C.F.R. § 4.132, DC 9411, as in effect prior to February 3, 1988, provides for a 30 percent disability rating when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable functional impairment. 

A 50 percent disability rating is assigned where the evidence showed that the ability to establish or maintain effective or favorable relationships with people was substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment. 

A 70 percent disability rating is assigned when the ability to establish and maintain effective or favorable relationships with people was seriously impaired. The psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment. 

A 100 percent disability rating is assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; when the individual had totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  See 38 C.F.R. § 4.132, DCs 9400 through 9411 (1980).

The version revised effective February 3, 1988, provides for a 30 percent disability rating when there is definite impairment in the Veteran's ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite functional impairment. 

A 50 percent disability rating requires that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment. 

A 70 percent disability rating requires that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired. The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. 

A 100 percent disability rating requires the attitudes of all contacts except the most intimate to be so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.  See 38 C.F.R. § 4.132, DCs 9400 through 9411 (1988)

Note (1) to the General Rating Formula for Psychoneurotic Disorders, as in effect prior to November 7, 1996, provided that social impairment per se would not be used as the sole basis for any specific percentage evaluation, but was of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132 (1988).

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 were quantitative in nature.  See Hood v. Brown, 4 Vet. App. 301, 303 (1993).  VA's Office of General Counsel issued a precedent opinion concluding that "considerable" was to be construed as "rather large in extent or degree." See VAOPGCPREC 9-93.  The Board is bound by this interpretation of the term "considerable."  See 38 U.S.C.A. § 7104 (c).

The former criteria cited above for a 100 percent disability rating are separate and independent bases for granting a 100 percent rating.  38 C.F.R. § 4.132, DC 9411; see Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  In other words, if the veteran is demonstrably unable to obtain or retain gainful employment, he is entitled to a 100 percent evaluation whether the other criteria have been satisfied.

Under the current rating criteria, effective from November 7, 1996, the General Rating Formula for Mental Disorders, in pertinent part, provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9411 (2016).

A 50 percent disability rating is assigned for disorders that are manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for disorders that are manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for mental disorders that are productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Discussion

The Veteran's service-connected acquired psychiatric disorders including PTSD are currently assigned a 30 percent initial rating for the period from June 29, 1981, to November 3, 2003.  In order for him to be entitled to a higher rating of 50 percent under the old criteria in effect prior to February 3, 1988, he would have to show substantial impairment in the ability to establish or maintain effective or favorable relationships with people.  Also, by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment.  These criteria have not been met.  In this regard, the June 1981 record shows that despite the Veteran's symptoms of sleep problems and depressive episodes, he was working as a mail carrier where he had worked for five years and he also enjoyed working in a small part-time business.  He said he "got along" with the people at work, and described his relationship with his wife in June 1981 as "ok" and in October 1981 as "fairly good".  At the October 1981 VA examination, the Veteran was alert and cooperative.  His answers were relevant and coherent and he was able to organize and express his thoughts.  Moreover, he was not noted to have suicidal or homicidal ideation or any hallucinations or delusions.  He was diagnosed as having mild generalized anxiety disorder, and he was noted to have a mild incapacity for psychiatric reasons.  This is despite symptoms of tension, increased irritability and lowered stress intolerance.  There are no other psychiatric treatment records on file until 1998.  

While Dr. Brady in May 2013 clearly dates the Veteran's PTSD back to 1981, he does not clearly assert that it was at a severe level of impairment back to 1981 as the Veteran's representative contends.  Rather, his opinion in this regard is rather vague.  He states that the Veteran "had severe PTSD beginning before (emphasis added), but initially diagnosed in 1981 as [generalized anxiety disorder]."  He went on to state that the condition had progressed since 1981 to the present and was totally disabling.  It is thus not evident from this statement at what point the Veteran's PTSD progressed to a severe level of impairment.  In light of this vague statement and considering the mild nature of the Veteran's diagnosed generalized anxiety disorder and mild incapacity due to psychiatric reasons in October 1981, the weight of evidence does not support severe industrial impairment back to June 29, 1981.  Thus, a higher than 30 percent rating is not warranted at any point prior to February 3, 1988.  

Turning to the revised criteria that became effective February 3, 1988, the Board observes that it is more favorable to the Veteran than the criteria in effect prior to February 3, 1988.  That is, the criteria requiring considerable industrial impairment for a 30 percent rating prior to February 3, 1988, is the same criteria that warrants a 50 percent rating effective on February 3, 1988.  The difference in these criteria comes into play with respect to the ability to establish or maintain effective or favorable relationships with people.  More specifically, the criteria for a 30 percent rating prior to February 3, 1988, require definite impairment in the ability to establish or maintain effective and wholesome relationships with people whereas the revised criteria (prior to 1996) require considerable impairment.  Given that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings, and considering that the criteria requiring considerable industrial impairment is the same in the 30 and 50 percent ratings pre and post February 3, 1988, respectively, the Board finds that the Veteran is entitled to a 50 percent rating effective the date of the revised criteria on February 3, 1988.  38 C.F.R. § 4.132, DC 9411, Note (1) (1988); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The determination now turns to whether the Veteran is entitled to a higher than 50 percent rating for his psychiatric disorders including PTSD at any point from February 3, 1988, to November 2, 2003.  As noted, there is no prohibition on applying a prior regulation to the period on or after the effective date of a new regulation.  

To reiterate, the criteria in effect prior to February 3, 1988, requires that for a 70 percent disability rating the ability to establish and maintain effective or favorable relationships with people is seriously impaired.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.

The criteria in effect on February 3, 1988, requires that for a 70 percent rating the Veteran's ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

The revised criteria effective November 7, 1996, requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.

Private treatment records from Dr. Schack in 2001 reflect the Veteran's complaints of depression and sleep difficulties and they note that he was on his third marriage.  They also show that he had been prescribed medication for his symptoms.  In addition, however, they note that he was employed as a contractor doing repair work on mobile homes and they show that he was an assigned GAF score in September 2001 of 55 (70).  According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV) and Dr. Brady's report in May 2008, this score reflects moderate symptoms and moderate difficulty in social, occupation or educational functioning.  Moreover, the Veteran's GAF score of 75 at an initial VA assessment evaluation in September 2002 reflects transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupation, or school functioning under the DSM-IV.  This evidence simply does not support the criteria for a 70 percent rating under any of the pertinent versions of VA's Schedule for Rating Mental Disorders outlined above at any point from February 3, 1988, to November 2, 2003.  

Consideration has been given to the reports from the Veteran and his representative of having missed work due to his psychiatric symptoms which shows reduced reliability and productivity; sleeping with a loaded gun next to his head with his family in the house showing impaired judgment; and flying off the handle at work and having a low stress tolerance showing difficulty establishing and maintaining effective work and social relationships.  However, under the revised criteria effective November 7, 1996, such symptoms most approximate the criteria for a 50 percent rating.  38 C.F.R. § 4.130, DC 9411 (2016).  There are no findings that meet the criteria for a 70 percent rating to include suicidal ideation, obsessional rituals with interference with routine activities, speech that is intermittently illogical, obscure or irrelevant, or neglect of personal appearance.  While the Veteran has described panic attacks, he described them in April 2003 as having some anxious feelings when coming too close to machinery at times which occur every two to three weeks lasting for a few seconds.  Thus, these attacks are not shown to be near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Moreover, the fact that the Veteran has maintained a relationship with his third wife for many years shows that he has some ability to establish and maintain effective relationships and he thus does not meet the criteria for a 70 percent rating requiring the inability to establish and maintain effective relationships.

For the above reasons, a preponderance of the evidence does not show that the Veteran's acquired psychiatric disorders including PTSD has satisfied the criteria for a 70 percent rating at any point from February 3, 1988, to November 2, 2003.  That notwithstanding, the Veteran and his representative assert that the Veteran is entitled to a 100 percent rating for his acquired psychiatric disorders including PTSD for the entire appeal period.  In this regard, the Veteran's representative presented in writing in October 2011 the Veteran's work history year by year in support of her argument that the Veteran has been demonstrably unable to obtain or retain employment and had total occupational and social impairment.  However, the fact that the Veteran has an inconsistent work record in and of itself does not support the criteria for a 100 percent rating.  In other words, the fact that the Veteran did not work for some years and earned minimal earnings for other years including as a contractor does not demonstrably show that he has been unable to obtain or retain employment due to his service-connected psychiatric disorders including PTSD.  In this regard, the Veteran was assessed as having mild generalized anxiety disorder and mild incapacity for psychiatric reasons in October 1981.  Moreover, his GAF score of 55 in September 2001 represents moderate occupational impairment, and his GAF score of 75 in September 2002 represents no more than slight industrial impairment due to his psychiatric symptoms.  See DSM-IV.  In short, the weight of the evidence for the period from June 29, 1981, to November 3, 2003, does not show that the Veteran's acquired psychiatric disorders including PTSD rendered him demonstrably unable to obtain or retain employment or that he had total occupational and social impairment.  38 C.F.R. § 4.132, DC 9411 (1987, 1988); 38 C.F.R. § 4.130, DC 9411 (2016).

The Board concludes after a careful review of the record in light of the above-referenced criteria, that a preponderance of the evidence is against a higher than 30 percent rating for the Veteran's acquired psychiatric disorders including PTSD for the period prior to February 3, 1988.  As the weight of evidence is against this aspect of the claim, the benefit of the doubt rule is not for application and the claim to this extent is denied.  38 U.S.C.A. § 5107(b).  The Board further concludes that a preponderance of the evidence supports an increased rating to 50 percent, but no higher, for the Veteran's service-connected acquired psychiatric disorders including PTSD effective from February 3, 1988, to November 2, 2003.  Id.

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's psychiatric disorders including PTSD that would render the schedular criteria inadequate for the period from June 29, 1981, to November 2, 2003.  The Veteran's symptoms, including irritability, anxiety, sleep disturbance, and depression, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period from June 29, 1981, to February 3, 1988, an initial rating higher than 30 percent for acquired psychiatric disorders including PTSD is denied.
For the period from February 3, 1988, to November 2, 2003, an initial increased rating of 50 percent, but no higher, for acquired psychiatric disorders including PTSD is granted.


REMAND

Review of the claims file indicates that a March 2016 denial of entitlement to service connection for basal cell carcinoma, left nasal root, and malignant neoplasm of the anal canal, has been the subject of a notice of disagreement (NOD) in May 2016 but no Statement of the Case (SOC) has been issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  Those issues are remanded for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) on the issues of entitlement to service connection for basal cell carcinoma, left nasal root, and entitlement to service connection for malignant neoplasm of the anal canal.  The Veteran is reminded that in order to appeal those decisions to the Board, a Substantive Appeal must still be filed if the Veteran disagrees with the decision in the SOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


